November 17, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                    IN THE INTEREST OF D.J.H., A Child

NO. 14-15-00932-CV

                    ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on September 1, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.